Name: Council Regulation (EEC) No 857/81 of 1 April 1981 amending Regulation (EEC) No 1079/77 as regards the co-responsibility levy applicable in the milk and milk products sector during the 1981/82 milk year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4 . 4 . 81 Official Journal of the European Communities No L 90/ 17 COUNCIL REGULATION (EEC) No 857/ 81 of 1 April 1981 amending Regulation (EEC) No 1079/77 as regards the co-responsibility levy applicable in the milk and milk products sector during the 1981/82 milk year THE COUNCIL OF THE EUROPEAN COMMUNITIES, year ; whereas Article 2 (3) of Regulation (EEC) No 1079/77 provides for the application of an additional levy during the 1981 / 82 milk year if sales of milk by producers in the calendar year 1980 are 1-5% or more higher than in the calendar year 1979 ; Whereas the increase in the sales in question consider ­ ably exceeds this limit ; whereas it is therefore neces ­ sary to fix the amount of the levy applicable during the 1981 /82 milk year at 2-5 % of the target price for milk ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parliament ('), Having regard to the opinion of the Economic and Social Committee (2 ), Whereas Regulation (EEC) No 1 079/77 (3 ), as last amended by Regulation (EEC) No 1364/80 (4), intro ­ duced a co-responsibility levy applicable until the end of the 1982/83 milk year affecting, in principle, all quantities of milk delivered to dairies and certain farm sales of milk products ; Whereas the amount of the levy, the purpose of which is to bring about a better balance on the milk market by creating a more direct link between production and possible outlets for milk products, amounted to 2 % of the target price for milk for the 1980/ 81 milk HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1079/77 is hereby amended as follows : '3 . The levy for the 1981 /82 milk year shall be fixed at 2-5 % of the target price for milk .' Article 2 This Regulation shall enter into force on 6 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1981 . For the Council The President G. BRAKS (') Opinion delivered on 26 March 1981 (not yet published in the Official Journal). (2 ) Opinion delivered on 25 and 26 March 1981 (not yet published in the Official Journal). ( 3 ) OJ No L 131 , 26 . 5 . 1977 , p . 6 . (4 ) OJ No L 140 , 5 . 6 . 1980 , p . 16 .